DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-26 are canceled; claims 1-22 and 27-30 are pending.



Response to Arguments
The amendment render previous rejection of claims 1-22 and 27-30 under 112(a) moot and hence the rejection is herein withdrawn.
The amendment render previous rejection of claims 16 and 28 under 112(a) moot and hence the rejection is herein withdrawn.
The amendment render previous rejection of claims 22 and 27-30 under 112(a) moot and hence the rejection is herein withdrawn.
The amendment render previous rejection of claims 1-22 and 27-30 under 112(b) moot and hence the rejection is herein withdrawn. 
Applicant’s arguments with respect to the claim(s) 1-22 and 27-30 under 103 rejection have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the diagnostic device described in US 10,679,432 ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " US 10,679,432 ".  The term is not clearly defined whether it is a U.S. Patent No. 10,679,432.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685 in view of Dorfstatter et al., US 2008/0004788 and further in view of Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464. 
Claim 1, Chen discloses ([fig 2] [0007] rearview mirror is mounted to a motorcycle) a connected vehicle operation and riding data collection device ([0016] a 
a housing defining an internal cavity designed to be put on a handlebar ([fig 4]); 
a power source supported by the housing in the internal cavity ([fig 2 & 3] [0021] first electrical conduction sections 12); 
a global positioning element supported by the housing in the internal cavity ([fig 3] [0022] GPS signal transmitter/receiver unit 14 may receive/transmit the control signals of the GPS satellites); 
at least one sensor supported by the housing in the internal cavity ([fig 3] speed [0023] speed photo radar detector unit 15); and 
a processor configured to manage the power source ([fig 3] control module, electrical power supply, first electrical conduction section), the global positioning element ([fig 3] GPS), and the at least one sensor ([fig 3] speed photo radar detection unit),
but is silent on, 
a communications element supported by the housing in the internal cavity; 
the communications element,
to perform functional features corresponding to providing emergency response capabilities, and riding and vehicle diagnostic data including engine parameters, vehicle's exact location, relative location to other riders, speed, acceleration, leaning angle, driving patterns, alerts, and more, and receiving device configuration settings, personal preferences, and other input from a user, as well as connecting to the cloud 
However, as Dorfstatter discloses a communications element supported by the housing in the internal cavity ([0022] the telematics system 100 enables vehicle occupants to initiate voice communication, for example, with the call center 108 or the service center 111.  Also, the telematics system 100 enables electronic communication between the vehicle 102 and the web server 109 for various purposes such as transmitting and/or receiving data such as updated voice messages, email, news, or the like); 
the communications element ([0022] the telematics system 100 enables vehicle occupants to initiate voice communication, for example, with the call center 108 or the service center 111.  Also, the telematics system 100 enables electronic communication between the vehicle 102 and the web server 109 for various purposes such as transmitting and/or receiving data such as updated voice messages, email, news, or the like),
to perform functional features corresponding to providing emergency response capabilities ([0022] The exemplary telematics system 100 generally facilitates one or more services to the occupant(s) of the vehicle 102, including vehicle navigation, turn-by-turn driving directions, telephony including automated audio interaction with vehicle occupants, emergency services, vehicle diagnostics), and riding and vehicle diagnostic data including engine parameters ([0024] the VSMs 110 can be used for controlling 
and receiving device configuration settings, personal preferences, and other input from a user ([0037] The telematics user interface 128 includes one or more input and output modules and/or devices to receive input from, and transmit output to, a vehicle occupant, [0038] to initiate telecommunications with remote locations, such as the call center 108 or cellular telephones and/or to initiate vehicle updates, diagnostics, or the like.  The microphone 132 allows vehicle occupants to provide voice commands or other verbal input into the telematics unit 114). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen invention with Dorfstatter invention to include the claimed limitation(s) so as to include a communication interface element in order to facilitate communication with a network for transmitting and receiving data collected during the traveling such as location information and other diagnostic conditions related to the vehicle.  
but Chen and Dorfstatter invention is silent on,
relative location to other riders, speed, acceleration, leaning angle, driving patterns, alerts, and more, as well as connecting to the cloud via cellular 4G or 5G 
However, as Kawamura discloses speed ([fig 6] speed sensor), acceleration (]fig 6] acceleration sensor), leaning angle ([fig 6] tilting sensor), driving patterns ([fig 5] S1 monitoring driving state), alerts, and more ([fig 6] gps sensor, gear sensor). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen and Dorfstatter invention with Kawamura invention to include the claimed limitation(s) so as the system to include a tilt sensor amongst others in order to monitor various functions of a motorcycle to assist as necessary.  
But Chen, Dorfstatter and Kawamura invention is silent on,
relative location to other riders, as well as connecting to the cloud via cellular 4G or 5G network, to smart devices, including smartphones, smartwatches, laptops, personal computers, and the diagnostic device described in US 10,679,432 via Bluetooth and Wi-Fi, and to other vehicles and road infrastructure using V2V and V2X communication protocols. 
However, as Yang discloses relative location to other riders ([fig 1A] [0061] using data from the ranging sensors and/or vision sensors (e.g., the sensors 210), the first vehicle 126 can detect the second vehicle 128a is approaching), as well as connecting to the cloud via cellular 4G or 5G network ([fig 2] [0015] cellular network communication (e.g., SMS, MMS, 3G, 4G, LTE, 5G), to smart devices, including smartphones, 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter and Kawamura invention with Yang invention to include the claimed limitation(s) so as the system to include a variety of network communication protocols in order to enhance communications with different types of communication devices.  
Claim 9, Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, wherein the global positioning element includes at least one from the group consisting 
Claim 13, Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, further comprising a user interface panel, the user interface panel including at least one from the group consisting of a display (Chen [fig 3] display), an emergency button, a microphone, a speaker, a biometric sensor, a light source, and an electrical connector.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Greathouse, US 2009/0046383.  
Claim 2, Chen as modified discloses the connected vehicle operation and riding data collection device for motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1 that use handlebars for steering control, a first housing member (Chen [fig 2 & 4]), and aAmdt. dated September 1, 2020 Reply to Office communication of July 2, 2020 second housing member configured to be coupled with the first housing member (Chen [fig 2 & 4]), at least one of the first housing member and the second housing member defining the internal cavity (Chen [fig 2 & 4]).  
But Chen, Dorfstatter, Kawamura and Yang invention does not explicitly disclose,
wherein the housing includes a vehicle's handlebar attachment element. 
However, as Chen implies, the rearview mirror is mounted to a motorcycle hence it is obvious that the rearview mirror is mounted with handlebar attachment element.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Greathouse invention to include the claimed limitation(s) so as to include a mounting element of a housing to handlebars of a motorcycle in order to facilitate the operation of the motorcycle.  
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676, Yang, US 2019/0324464 and Greathouse, US 2009/0046383 in view of Ackeretet al., US 2015/0329062. 
Claim 3, Chen as modified discloses the connected vehicle operation and riding data collection device for motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 2 that use handlebars for steering control, 
but Chen, Dorfstatter, Kawamura, Yang and Greathouse invention does not explicitly disclose,
wherein the vehicle attachment element includes a hinge at a first end of the second housing member, and wherein the second housing member is connected pivotally to the first housing member at the hinge, the second housing member pivotal from an open position to a closed position for a secure placement on a handlebar.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang and Greathouse invention with Ackeret invention to include the claimed limitation(s) so as to provide a structure with a housing pivoted with a hinge connected to a second housing to support the second housing to be at open and closed position for ease of operation.   
Claim 4 see claim 3 for the rejection, Chen as modified discloses the connected vehicle operation and riding data collection device for motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 2 that use handlebars for steering control, wherein the vehicle attachment element includes a fastening element at a second end of the second housing member opposite the first end, the fastening element to fasten the first housing member to the second housing member in the closed position and prevent pivoting of the second housing member at the hinge with respect to the first housing member in order to provide a secure placement of the device on a handlebar.  

but Chen, Dorfstatter, Kawamura, Yang and Greathouse invention does not explicitly disclose,
wherein the housing has a width and wherein when the second housing member is in the closed position the vehicle attachment element has a radially inward-facing annular wall defining a handlebar- receiving hole through the width in order to provide a secure placement of the device on a handlebar.  
However, as Ackeret discloses wherein the housing has a width ([fig 76] container 400) and wherein when the second housing member is in the closed position ([fig 76] container 400 is closed position receiving shell 400a) the vehicle attachment element has a radially inward-facing annular wall defining a handlebar-receiving hole through the width ([fig 76] receiving 400a and sidewalls 300”) in order to provide a secure placement of the device on a handlebar ([fig 76, 77] item 270d).    
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang and Greathouse invention with Ackeret invention to include the claimed limitation(s) so as to provide a structure of a holder to support a housing for ease of operation of the housing.   
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US . 
Claim 6, Chen as modified discloses the the connected vehicle operation and riding data collection device for motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 5 that use handlebars for steering control, further comprising 
but Chen, Dorfstatter, Kawamura, Yang, Greathouse and Ackeretet invention is silent on,
handlebar-gripping pads lining the radially inward-facing annular wall in order to provide a secure placement of the device on a handlebar.  
However, as Bell discloses handlebar-gripping pads lining the radially inward-facing annular wall in order to provide a secure placement of the device on a handlebar ([claim 4] thin rubber grip pads, these grips are permanently affixed to inner face of clamp by selective means, grips keep handlebars from being scratched during installation).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang, Greathouse and Ackeretet invention with Bell invention to include the claimed limitation(s) so as to provide rubber pad in the inner surface of a mounting element on a handlebar in order to provide a tight secure mounting as well as to protect handlebar from being scratched.   
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Bauer et al., US 2004/0044452.   
Claim 7, Chen as modified discloses the the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
wherein the power source includes a battery.  
However, as Bauer discloses wherein the power source includes a battery ([fig 5] [0052] an on-board battery charger control system 91, the battery charger system 27 and a battery 94).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Bauer invention to include the claimed limitation(s) so as to allow the system to connect to a battery source for portability use.    
Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Lewis et al., US 2006/0161315.    
Claim 8, Chen as modified discloses the the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
wherein the communications element includes at least one from the group consisting of a wireless modem, a cellular network antenna, and a radio wireless local area networking antenna.  
However, as Lewis discloses wherein the communications element includes at least one from the group consisting of a wireless modem, a cellular network antenna, and a radio wireless local area networking antenna ([0084] a GSM/GPRS modem into a less than 16 in 2 board located inside the dashboard or in the trunk of a vehicle, Integration of Bluetooth and IEEE 802.11 b wireless (WiFi) technology may be utilized).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Lewis invention to include the claimed limitation(s) so as to allow the system to deploy different means of communications to optimize cost and operation. 
Claim 21,  Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,

However, as Lewis discloses wherein the communications element includes a wireless modem configured to communicate over Wi- 10Fi or Blue-tooth with a vehicle diagnostic device ([0084] a GSM/GPRS modem into a less than 16 in 2 board located inside the dashboard or in the trunk of a vehicle, Integration of Bluetooth and IEEE 802.11 b wireless (WiFi) technology may be utilized).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen and Nash invention with Lewis invention to include the claimed limitation(s) so as to allow the system to deploy different means of communications to optimize cost and operation. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Thomas et al., US 2016/0300378.    
Claim 10, Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
wherein the at least one sensor includes at least one from the group consisting of an accelerometer, a three-dimensional sensor, and a tilt sensor.  
However, as Thomas discloses wherein the at least one sensor includes at least one from the group consisting of an accelerometer, a three-dimensional sensor, and a 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Thomas invention to include the claimed limitation(s) so as to allow the system to deploy multiple sensors in order to collect different types of data in order to assist driver with information. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Hwang et al., US 2011/0156893. 
Claim 11, Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, further comprising 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
at least one printed circuit board supported by the housing in the internal cavity, the power source, the communications element, the global positioning element, and the at least one sensor being electrically coupled with and supported by the at least one printed circuit board.  
However, as Hwang discloses at least one printed circuit board supported by the housing in the internal cavity ([fig 5] [0041] an electromotor printed circuit board (PCB) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Hwang invention to include the claimed limitation(s) so as to allow the system to use multiple sensors in order to collect different types of data in order to assist driver with information. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676, Yang, US 2019/0324464 and Hwang et al., US 2011/0156893 in view of Eom, US 2007/0147017.  
Claim 12, Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 11, 
but Chen, Dorfstatter, Kawamura, Yang and Hwang invention is silent on,
wherein the at least one printed circuit board includes at least three printed circuit boards.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang and Hwang invention with Eom invention to include the claimed limitation(s) so as to allow the system to be constructed with multiple printed circuit boards for integrating multiple wire harness. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Trively, US 2004/0176047.  
Claim 14, Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 13, further comprising 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
a cover that can be moved between a protective position covering the user interface panel and a non-protective position allowing visual and tactile access to the user interface panel.  
However, as Trively discloses a cover that can be moved between a protective position covering the user interface panel and a non-protective position allowing visual 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Trively invention to include the claimed limitation(s) so as to allow the housing enclosure to be constructed with a flip cover to provide protection when not in use. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Brooks et al., US 2011/0118914.  
Claim 15, Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, wherein the user includes a vehicle operator, and the processor is configured to manage the power source, the communications element, the global positioning element, 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
and the at least one sensor to provide to the user information including vehicle diagnostic data, suggested service procedures, location, riding stats, individual and group ride planning assistance, and operation and riding data recording and analytics, 
However, as Brooks discloses the at least one sensor to provide to the user information including vehicle diagnostic data, suggested service procedures, location, riding stats, individual and group ride planning assistance, and operation and riding data recording and analytics, the information viewable via at least one from the group consisting of a personal computer, a smartphone, a tablet, a smartwatch, and a head-up display (HUD) ([0033] on-board diagnostics (OBD) system 210, may be housed within locomotive cab 212.  OBD system 210 may be in communication with controller 12, for example through wireless communication 214.  Operating crew may input instructions, preferences, predefined operational limits, over-riding details, etc. specific to planning a trip and generating a plan profile while on-board via OBD system 210 and connected display 216).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Brooks invention to include the claimed limitation(s) so as to allow an onboard system to collect a variety of information in order to assist the driver managing the troubles at hands. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Cao, US 2016/0364679 and further in view of Breed et al., US 2002/0188329 and Camacho et al., US 2013/0290199.  

but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
wherein the user includes an insurance company, fleet management company, rental company or a ride sharing company, and the processor is configured to manage the power source, the communications element, the global positioning element, and the at least one sensor to provide to the user tamper-proof vehicle operation and riding data including mileage data, riding pattern data, crash detection data, and vehicle health data.  
However, as Cao discloses wherein the user includes an insurance company, fleet management company, rental company or a ride sharing company ([0073] system shows Uber/Lyft vehicles on the map so that the user can decide on renting or ride-sharing).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Cao invention to include the claimed limitation(s) so as to provide a device application that allows a renting user to perform rental procedure with a ride-sharing company. 
But Chen, Dorfstatter, Kawamura, Yang and Cao invention is silent on, 
at least one sensor to provide to the user tamper-proof vehicle operation and riding data including mileage data, riding pattern data, crash detection data, and vehicle health data. 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang and Cao invention with Breed invention to include the claimed limitation(s) so as to allow the system to tamper-proof data storage and future use thereby enhancing data protection. 
But Chen, Dorfstatter, Kawamura, Yang, Cao and Breed invention is silent on,
riding data including mileage data, riding pattern data, crash detection data, and vehicle health data. 
However, as Camacho discloses riding data including mileage data, riding pattern data, crash detection data, and vehicle health data ([0038] telematics unit 114 receives vehicle data originating from the vehicle sensors 162, crash the sensors 158, and the GPS component 132.  The vehicle data includes the current geospatial location of the vehicle, current fuel level, current mileage, vehicle temperature, maximum engine RPM attained, and other vehicle diagnostics).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Nash, Cao and Breed invention with Camacho invention to include the claimed limitation(s) so as to .   
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Hardwood et al., US 2005/0134504.  
Claim 17, Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
wherein the user includes a concierge service, and the processor is configured to manage the power source, the communications element, the global positioning element, and the at least one sensor to provide a hands-free voice call with the concierge service.  
However, as Hardwood discloses the at least one sensor to 20provide a hands-free voice call with the concierge service ([Abstract] A vehicle appliance includes hands-free telephone, global positioning system (GPS), and satellite communications modules combined in a common architecture for providing complete telematics functions to a vehicle operator, during the satellite call for such services as navigation, concierge, emergency, and the like.). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Hardwood invention to include the claimed . 
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Rast, US 2002/0105423.  
Claim 18, Chen as modified discloses the connected vehicle data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
wherein the user includes an emergency service provider, and the processor is configured to manage the power source, the communications element, the global positioning element, and the at least one sensor to collect vehicle operation and riding data, determine a crash has occurred based on the vehicle operation and riding data, automatically make a hands-free voice call to the emergency service provider, and automatically send the vehicle operation and riding data indicative of the crash and a crash notification to the emergency service provider.
However, as Rast discloses wherein the user includes an emergency service provider ([0040] the emergency 911 dispatcher within a Public Safety Answering Point (PSAP)), the at least one sensor to collect vehicle operation and riding data, determine a crash has occurred based on the vehicle operation and riding data, automatically make a hands-free voice call to the emergency service provider, and automatically send the vehicle operation and riding data indicative of the crash and a crash notification to the emergency service provider ([0040] GPS data is additionally used by a vehicle 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Rast invention to include the claimed limitation(s) so as to allow the system to automatically generate a call for emergency service upon a crash is detected thereby enhancing emergency service. 
Claim 19, Chen as modified discloses the connected vehicle data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
wherein the user includes a vehicle manufacturer and the processor is configured to manage the power source, the communications element, the global positioning element, and the at least one sensor to provide the user with a live feed of vehicle operation and riding data, the vehicle operation and riding data including riding patterns and vehicle health.  
However, as Rast discloses wherein the user includes a vehicle manufacturer ([0012] various automobile manufacturers),  the at least one sensor to18 provide the user with a live feed of vehicle operation and riding data, the vehicle operation and riding data including riding patterns and vehicle health ([0277] firmware within the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Rast invention to include the claimed limitation(s) so as to allow the system to assist a driver with the vehicle current information in order for the driver to react appropriately at the incident happening. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Brinton et al., US 2009/0237245 and further in view of Breed et al., US 2002/0188329 and Rast, US 2002/0105423.  
Claim 20, Chen as modified discloses the connected vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
wherein the user includes a fleet manager, or a rental or a ride sharing company operator and the processor is configured to manage the power source, the communications element, the global positioning element, and the at least one sensor to 
However, as Brinton discloses wherein the user includes a fleet manager, or a rental ([0184] rental vehicles), and riding data including mileage data ([0184] amount of mileage indicated on vehicle odometer).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura and Yang invention with Brinton invention to include the claimed limitation(s) so as to allow the system to collect a rental vehicle data in order to keep track of mileage and other associated data with rental. 
But Chen, Dorfstatter, Kawamura, Yang and Brinton invention is silent on,
to provide tamper-proof, real-time vehicle operation, riding pattern data, crash detection data, and vehicle health data.  
However, as Breed discloses to provide tamper-proof ([0092] information stored in the black box and/or memory unit in the processor 101, can include the images of the interior of the passenger compartment as well as the number of occupants and the health state of the occupants.  The black box would preferably be tamper-proof and crash-proof and enable retrieval of the information after a crash).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang and Brinton invention with Breed invention to include the claimed limitation(s) so as to allow the system to tamper-proof data storage and future use thereby enhancing data protection. 

real-time vehicle operation, riding pattern data, crash detection data, and vehicle health data.  
However, as Rast discloses real-time vehicle operation, riding pattern data, crash detection data, and vehicle health data ([0277] firmware within the microcontroller of the embodied HBC measures hard braking information within the vehicle, keeps track of the event status of the vehicle, it controls the activation of hard braking indicators, it receives status from other vehicles, it sends status to other vehicles, it provides driver alerts, and it can receive input from the driver about how to process the alerts.  From the discussion of the signal regeneration mechanism it is apparent that the rear-end collision reduction system is an event driven real-time system with numerous input and output devices).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang Brinton and Breed invention with Rast invention to include the claimed limitation(s) so as to allow the system to assist a driver with the vehicle current information in order for the driver to react appropriately at the incident happening.  
Claim(s) 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676 and Yang, US 2019/0324464 in view of Middleton et al., US 2018/0011704.  

but Chen, Dorfstatter, Kawamura, Yang invention is silent on,
wherein the communications element includes a wireless modem configured to communicate with a cloud-based platform that offers a portal to interface with the vehicle operation and riding data collection device, and allows over-the-air software upgrade capabilities, as well as secure data storage and transmission.  
However, as Middleton discloses wherein the communications element includes a wireless modem configured to communicate with a cloud-based platform that offers a portal to interface with the vehicle operation and riding data collection device ([0029] cellular LTE modem 216 or cellular radio is used to transmit data from the apparatus 100 to a wireless wide area network (WAN) infrastructure that may, for instance, store the data in the cloud to be retrieved by another device.  In a preferred embodiment, the cellular LTE modem 216 has the functionality to download data from the network) as well as secure data storage and transmission ([0029] store the data in the cloud to be retrieved by another device).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang invention with Middleton invention to include the claimed limitation(s) so as to allow the system to communicate with a cloud platform and to store data in the cloud to be retrieved for future use.

the vehicle operation and riding data collection device for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles recited in claim 1 (Chen [fig 2] [0007] rearview mirror is mounted to a motorcycle)); and 
but Chen, Dorfstatter, Kawamura and Yang invention is silent on,
a cloud-based platform configured to wirelessly communicate with the vehicle operation and riding data collection device for motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 1, the cloud- based platform including a vehicle operation and riding database, as well as over-the-air software update capabilities and secure data storage and transmission.  
However, as Middleton discloses w a cloud-based platform configured to wirelessly communicate with the vehicle operation and riding data collection device ([0029] cellular LTE modem 216 or cellular radio is used to transmit data from the apparatus 100 to a wireless wide area network (WAN) infrastructure that may, for instance, store the data in the cloud to be retrieved by another device.  In a preferred embodiment, the cellular LTE modem 216 has the functionality to download data from the network), the cloud- based platform including a vehicle operation and riding database ([0029] store the data in the cloud to be retrieved by another device), as well as secure data storage and transmission([0029] store the data in the cloud to be retrieved by another device).    
.
Claim(s) 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2016/0325685, Dorfstatter et al., US 2008/0004788, Kawamura et al., US 2009/0012676, Yang, US 2019/0324464 and Middleton et al., US 2018/0011704 in view of Gould et al., US 2007/0093947. 
Claim 28, Chen as modified discloses the vehicle operation and riding data collection system for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 27, further comprising 
but Chen, Dorfstatter, Kawamura, Yang and Middleton invention is silent on, 
a diagnostic device configured to connect to a vehicle's on-board diagnostic (OBD) system to collect diagnostic and telemetry data, icluding vehicle's speed, mileage, battery voltage, various engine parameters, vehicle sensor data, and more.  
However, as Gould discloses a diagnostic device configured to connect to a vehicle's on-board diagnostic (OBD) system to collect diagnostic and telemetry data, including vehicle's speed, mileage, battery voltage, various engine parameters, vehicle sensor data, and more ([0044] Diagnostic system 132 preferably comprises an OBD-II compliant system which performs a diagnostic check of various vehicle sensors that 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang and Middleton invention with Gould invention to include the claimed limitation(s) so as to include a diagnostic system comprises an OBD to perform diagnostic check on the vehicle in order to fix any problem exists.
Claim 29, Chen as modified discloses the vehicle operation and riding data collection system for motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 28, wherein the diagnostic device is configured to wirelessly send the diagnostic (Gould [0044] perform the diagnostic check and return one or more diagnostic trouble codes that are sent to the telematics unit 120 and/or stored as diagnostic data 138 for later retrieval by the telematics unit or by a technician via a scanner, or remotely by a diagnostic advisor or even the web server via the antenna 123) and telemetry data to the vehicle operation and riding data collection device, and the vehicle operation and riding data collection device configured to receive the diagnostic data {Gould [0044] monitor such things as fuel and air metering, ignition system operation, emissions, vehicle speed and idle control, vehicle computer operation, and the transmission).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang and Middleton invention with Gould invention to include the claimed limitation(s) so as to include a diagnostic system 
Claim 30, Chen as modified discloses the vehicle operation and riding data collection system for a placement on the handlebars of motorcycles, scooters, ATVs, snowmobiles, personal watercraft, and other powersports vehicles of claim 28, wherein the diagnostic device is configured to wirelessly send the diagnostic data to the cloud-based platform, and the cloud- based platform is configured to receive the diagnostic data securely (Middleton [0029] the cellular LTE modem 216 has the functionality to download data from the network, including, but not limited to, OTA (Over-The-Air) software upgrades). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Dorfstatter, Kawamura, Yang and Middleton invention with Gould invention to include the claimed limitation(s) so as to include a diagnostic system comprises an OBD to perform diagnostic check on the vehicle in order to fix any problem exists.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DINH NGUYEN/Primary Examiner, Art Unit 2647